    Case 2:20-cv-02626-TLP-cgc Document 7 Filed 03/22/21 Page 1 of 3                  PageID 22




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    RUTHIE D. GRAYSON,                            )
                                                  )
            Plaintiff,                            )
                                                  )        No. 2:20-cv-02626-TLP-cgc
    v.                                            )
                                                  )        JURY DEMAND
    ALDI,                                         )
                                                  )
            Defendant.                            )


                   ORDER ADOPTING REPORT AND RECOMMENDATION


         Plaintiff Ruthie D. Grayson sues Defendant ALDI pro se under 42 U.S.C. § 1983. (ECF

No. 1.) She alleges that, while shopping at Defendant’s local grocery store, a white cashier

“refused to ring [her] up,” turned the conveyor belt off, and walked away from Plaintiff. (Id. at

PageID 2; ECF No. 1-1 at PageID 4.) Plaintiff then removed her items from the conveyor belt

and went to purchase her items at a different check-out lane. (Id.) A few minutes later, the

cashier returned and told a white customer standing in front of Plaintiff to come to her check-out

lane. (Id.) As a result, Plaintiff now sues Defendant for the allegedly discriminatory acts of the

cashier. (Id. at PageID 3.)

         The Magistrate Court entered a Report and Recommendation (“R&R”) under

Administrative Order 2013-05. (ECF No. 6.) There, the Magistrate Court recommends that the

Court dismiss this action sua sponte under 28 U.S.C. § 1915(e)(2). (Id.) Plaintiff has not

objected to the R&R, and the time to do so has now passed. 1



1
    Objections to the R&R were due 14 days after entry of the R&R—February 5, 2021.
 Case 2:20-cv-02626-TLP-cgc Document 7 Filed 03/22/21 Page 2 of 3                        PageID 23




                         IN FORMA PAUPERIS CASE SCREENING

       The Court has to screen any case proceeding in forma pauperis to determine whether it is

baseless or malicious, fails to state a viable claim for relief, or seeks monetary relief against an

immune defendant. See 28 U.S.C. § 1915(e)(2). If a case falls into one of these categories, “the

court shall dismiss the case at any time . . . .” Id. As mentioned above, the Magistrate Court

conducts this screening under Administrative Order 2013-05 and 28 U.S.C. § 636(b)(1)(B). And

here, the R&R recommends dismissal of the Complaint for failure to state a viable claim for

relief. (ECF No. 6 at PageID 19.)

       The Magistrate Court explained that, to state a claim under § 1983, the plaintiff must

allege two elements: (1) a deprivation of rights secured by the “Constitution and laws” of the

United States, and (2) that the defendant caused harm while acting under color of state law.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). Here, the Magistrate Court found that

“Plaintiff has not stated in the Complaint in what manner ALDI was acting under color of state

law and what actions ALDI took to deprive Plaintiff of rights secured by the ‘Constitution and

laws’ of the United States.” (ECF No. 6 at PageID 20.) Accordingly, the Magistrate Court

recommends dismissal of Plaintiff’s complaint for failure to state a claim upon which relief may

be granted. (Id.) Finally, the Magistrate Court notes that any appeal taken by Plaintiff would not

be taken in good faith and recommends the Court deny leave to appeal in forma pauperis. (Id. at

PageID 20–21.)

                                     ADOPTING THE R&R

      Under the Federal Rules of Civil Procedure, “[w]ithin 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Plaintiff did not object



                                                  2
 Case 2:20-cv-02626-TLP-cgc Document 7 Filed 03/22/21 Page 3 of 3                          PageID 24




to the R&R, and the time for filing objections has expired. See id. “When no timely objection is

filed, the court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

        Having reviewed the R&R and the entire record here, the Court finds no clear error,

ADOPTS the R&R in its entirety, and DISMISSES Plaintiff’s claims WITH PREJUDICE.

The Court further finds that any appeal in this matter would not be taken in good faith and

DENIES leave to appeal in forma pauperis.

        SO ORDERED, this 22nd day of March, 2021.

                                                 s/Thomas L. Parker
                                                THOMAS L. PARKER
                                                UNITED STATES DISTRICT JUDGE




                                                   3
